       Case 3:20-cv-08237-DLR Document 6 Filed 09/15/20 Page 1 of 6



 1
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Securities and Exchange Commission,                 No. CV-20-08237-PCT-DLR
10                  Plaintiff,                           JUDGMENT
11   v.
12   Park View School Incorporated, et al.,
13                  Defendants.
14
15          The Court has reviewed the parties’ Consent of Debra Kay Slagle to Entry of Final
16   Judgment of Permanent Injunction and Other Relief. (Doc. 4.) For good cause shown,
17          The Securities and Exchange Commission (“Commission”) having filed a
18   Complaint and Defendant, Debra Kay Slagle, having entered a general appearance;
19   consented to the Court’s jurisdiction over Defendant and the subject matter of this action;
20   consented to entry of this Final Judgment without admitting or denying the allegations of
21   the Complaint (except as to jurisdiction and except as otherwise provided herein in
22   paragraph VII.); waived findings of fact and conclusions of law; and waived any right to
23   appeal from this Final Judgment:
24                                                 I.
25          IT IS ORDERED, ADJUDGED AND DECREED that Defendant is permanently
26   restrained and enjoined from violating, directly or indirectly, Section 10(b) of the Securities
27   Exchange Act of 1934 (the “Exchange Act”) [15 U.S.C. § 78j(b)] and Rule 10b-5
28   promulgated thereunder [17 C.F.R. § 240.10b-5], by using any means or instrumentality of
        Case 3:20-cv-08237-DLR Document 6 Filed 09/15/20 Page 2 of 6



 1   interstate commerce, or of the mails, or of any facility of any national securities exchange,
 2   in connection with the purchase or sale of any security:
 3             (a)   to employ any device, scheme, or artifice to defraud;
 4             (b)   to make any untrue statement of a material fact or to omit to state a material
 5                   fact necessary in order to make the statements made, in the light of the
 6                   circumstances under which they were made, not misleading; or
 7             (c)   to engage in any act, practice, or course of business which operates or would
 8                   operate as a fraud or deceit upon any person.
 9             IT IS FURTHER ORDERED, ADJUDGED AND DECREED that, as provided
10   in Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also binds the
11   following who receive actual notice of this Final Judgment by personal service or
12   otherwise: (a) Defendant’s officers, agents, servants, employees, and attorneys; and (b)
13   other persons in active concert or participation with Defendant or with anyone described
14   in (a).
15                                                 II.
16             IT IS FURTHER ORDERED, ADJUDGED AND DECREED that Defendant is
17   permanently restrained and enjoined from violating Sections 17(a)(1) and (a)(3) of the
18   Securities Act of 1933 (the “Securities Act”) [15 U.S.C. § 77q(a)] in the offer or sale of
19   any security by the use of any means or instruments of transportation or communication in
20   interstate commerce or by use of the mails, directly or indirectly:
21             (a)   to employ any device, scheme, or artifice to defraud; or
22             (b)   to engage in any transaction, practice, or course of business which operates
23                   or would operate as a fraud or deceit upon the purchaser.
24             IT IS FURTHER ORDERED, ADJUDGED AND DECREED that, as provided
25   in Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also binds the
26   following who receive actual notice of this Final Judgment by personal service or
27   otherwise: (a) Defendant’s officers, agents, servants, employees, and attorneys; and (b)
28


                                                  -2-
          Case 3:20-cv-08237-DLR Document 6 Filed 09/15/20 Page 3 of 6



 1   other persons in active concert or participation with Defendant or with anyone described
 2   in (a).
 3                                               III.
 4             IT IS FURTHER ORDERED, ADJUDGED AND DECREED that pursuant to
 5   Section 21(d)(5) of the Exchange Act [15 U.S.C. § 78u(d)(5)], Defendant is permanently
 6   restrained and enjoined from participating in an offering of municipal securities, as defined
 7   in Section 3(a)(29) of the Exchange Act, including engaging in activities with a broker,
 8   dealer or issuer for purposes of issuing, trading, or inducing or attempting to induce the
 9   purchase or sale of any municipal security; provided, however, that such injunction shall
10   not prevent Defendant from purchasing or selling municipal securities for her own personal
11   account.
12             IT IS FURTHER ORDERED, ADJUDGED AND DECREED that, as provided
13   in Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also binds the
14   following who receive actual notice of this Final Judgment by personal service or
15   otherwise: (a) Defendant’s officers, agents, servants, employees, and attorneys; and (b)
16   other persons in active concert or participation with Defendant or with anyone described
17   in (a).
18                                               IV.
19             IT IS FURTHER ORDERED, ADJUDGED AND DECREED that Defendant
20   shall pay a civil penalty in the amount of $30,000.00 to the Commission pursuant to Section
21   21(d)(3)(B)(ii) of the Exchange Act [15 U.S.C. § 78u(d)(3)(B)(ii)]. Defendant shall make
22   this payment pursuant to the payment schedule set forth in paragraph V below after the
23   entry of this Final Judgment. Defendant may transmit payment electronically to the
24   Commission, which will provide detailed ACH transfer/Fedwire instructions upon request.
25   Payment may also be made directly from a bank account via Pay.gov through the SEC
26   website at http://www.sec.gov/about/offices/ofm.htm.        Defendant may also pay by
27   certified check, bank cashier’s check, or United States postal money order payable to the
28   //


                                                 -3-
       Case 3:20-cv-08237-DLR Document 6 Filed 09/15/20 Page 4 of 6



 1   Securities and Exchange Commission, which shall be delivered or mailed to:
 2                                Enterprise Services Center
                                 Accounts Receivable Branch
 3                             6500 South MacArthur Boulevard
                                  Oklahoma City, OK 73169
 4
 5   and shall be accompanied by a letter identifying the case title, civil action number, and
 6   name of this Court; Debra Kay Slagle as a defendant in this action; and specifying that
 7   payment is made pursuant to this Final Judgment.
 8   Defendant shall simultaneously transmit photocopies of evidence of payment and case
 9   identifying information to the Commission’s counsel in this action. By making this
10   payment, Defendant relinquishes all legal and equitable right, title, and interest in such
11   funds and no part of the funds shall be returned to Defendant. The Commission shall send
12   the funds paid pursuant to this Final Judgment to the United States Treasury. Defendant
13   shall pay post-judgment interest on any delinquent amounts pursuant to 28 USC § 1961.
14                                               V.
15          IT IS FURTHER ORDERED, ADJUDGED AND DECREED that Defendant
16   shall pay the total penalty due of $30,000, plus post-judgment interest, in six installments
17   to the Commission according to the following schedule: (i) $5,000 within 10 days of entry
18   of this Final Judgment; (ii) $5,000 within 70 days of entry of this Final Judgment; (iii)
19   $5,000 within 140 days of entry of this Final Judgment; (iv) $5,000 within 210 days of
20   entry of this Final Judgment; (v) $5,000 within 280 days of entry of this Final Judgment;
21   and (vi) the remaining balance within 360 days of entry of this Final Judgment. Payments
22   shall be deemed made on the date they are received by the Commission and shall be applied
23   first to post judgment interest, which accrues pursuant to 28 U.S.C. § 1961 on any unpaid
24   amounts due after 14 days of the entry of Final Judgment. Prior to making the final
25   payment set forth herein, Debra Kay Slagle shall contact the staff of the Commission for
26   the amount due for the final payment. If Defendant fails to make any payment by the date
27   agreed and/or in the amount agreed according to the schedule set forth above, all
28   outstanding payments under this Final Judgment, including post-judgment interest, minus


                                                -4-
          Case 3:20-cv-08237-DLR Document 6 Filed 09/15/20 Page 5 of 6



 1   any payments made, shall become due and payable immediately at the discretion of the
 2   staff of the Commission without further application to the Court.
 3                                               VII.
 4           IT IS FURTHER ORDERED, ADJUDGED AND DECREED that the Consent
 5   is incorporated herein with the same force and effect as if fully set forth herein, and that
 6   Defendant shall comply with all of the undertakings and agreements set forth therein.
 7                                               VIII.
 8           IT IS FURTHER ORDERED, ADJUDGED AND DECREED that, solely for
 9   purposes of exceptions to discharge set forth in Section 523 of the Bankruptcy Code, 11
10   U.S.C. §523, the allegations in the complaint are true and admitted by Defendant, and
11   further, any debt for disgorgement, prejudgment interest, civil penalty or other amounts
12   due by Defendant under this Final Judgment or any other judgment, order, consent order,
13   decree or settlement agreement entered in connection with this proceeding, is a debt for the
14   violation by Defendant of the federal securities laws or any regulation or order issued under
15   such laws, as set forth in Section 523(a)(19) of the Bankruptcy Code, 11 U.S.C.
16   §523(a)(19).
17                                                IX.
18           IT IS FURTHER ORDERED, ADJUDGED AND DECREED that this Court
19   shall retain jurisdiction of this matter for the purposes of enforcing the terms of this Final
20   Judgment.
21   //
22   //
23   //
24   //
25   //
26   //
27   //
28   //


                                                 -5-
       Case 3:20-cv-08237-DLR Document 6 Filed 09/15/20 Page 6 of 6



 1                                               X.
 2          There being no just reason for delay, pursuant to Rule 54(b) of the Federal Rules of
 3   Civil Procedure, the Clerk is ordered to enter this Final Judgment forthwith and without
 4   further notice.
 5          Dated this 15th day of September, 2020.
 6
 7
 8                                                Douglas L. Rayes
                                                  United States District Judge
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                -6-
